DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “DeepVCP: An End-to-End Deep Neural Network for Point Cloud Registration” (hereinafter, “Lu”) in view of “Pairwise registration of TLS point clouds by deep multi-scale local features” (hereinafter, “Li”).
Regarding claims 1, 9 and 17, Lu discloses a point cloud data processing method (FIG. 1 illustrates the major steps of an end-to-end point cloud registration method), and an electronic device, comprising: at least one processor; and a memory or non-transitory computer readable medium communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a point cloud data processing method, wherein the point cloud data processing method comprises: 
obtaining a first feature vector (PointNet++) of each point in first point cloud data, and determining at least one first key point in the points in the first point cloud data according to the first feature vectors of respective points (Section 1, lines 50-52:  “We first extract semantic features of each point both from the source and the target point clouds using the latest point cloud feature extraction network, PointNet++”; Section 1, lines 75-77: “The end-to-end closed loop training allows the DNNs to … select the best keypoints for registration.”); and
according to the at least one first key point and a preset first conversion parameter between second point cloud data and the first point cloud data, obtaining second key points of the second point cloud data corresponding to the first key points in the at least one first key point, as candidate matching points; wherein the first point cloud data and the second point cloud data are point cloud data of the same scene obtained from different viewing angles (FIG. 1: The matched points (magenta) are generated by the corresponding point generation layer). 
Lu fails to disclose according to the first point cloud data, the second point cloud data and a preset search radius, determining at least one first neighboring point of the at least one first key point and at least one second neighboring point of the candidate matching point corresponding to the at least one first key point; and determining a matching point with which the at least one first key point is registered, according to the at least one first neighboring point of the at least one first key point and the at least one second neighboring point of the candidate matching points.
However, in an analogous art, Li discloses according to the first point cloud data, the second point cloud data and a preset search radius, determining at least one first neighboring point of the at least one first key point and at least one second neighboring point of the candidate matching point corresponding to the at least one first key point (FIG. 3, Section 3.2, lines 1-4: “Based on the PointNet-like encoder, MSSNet develops a multiscale fusing approach to learn local features.  It is designed to operate on three subnetworks with varying neighbors size”); and determining a matching point with which the at least one first key point is registered, according to the at least one first neighboring point of the at least one first key point and the at least one second neighboring point of the candidate matching points (Section 3.2, lines 10-14: “It is meaningful to fuse the features at different neighbor size to generate more significant and stable feature.  As seen in the righthand segment of FIG. 3, local patch pairs (including match and non-match) are fed into our MSSNet at a ratio of 1:1.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Lu by incorporating this feature taught in Li for the purpose of compensating for occlusions and varying cloud densities. 
Regarding claims 2, 10 and 18, Lu discloses that the method further comprises: performing registration processing for the first point cloud data and second point cloud data according to the at least one first key point and the at least one matching point with which the at least one first key point is registered (Abstract, lines 1-4:  “a novel end-to-end learning-based 3D point cloud registration framework”).
Regarding claims 3, 11 and 19, Lu discloses that the step of, according to the first point cloud data, the second point cloud data and a preset search radius, determining at least one first neighboring point of the at least one first key point and at least one second neighboring point of the candidate matching point corresponding to the at least one first key point comprises: regarding each first key point, determining a preset number of first neighboring points of the first key point according to the first point cloud data and a preset search radius; regarding the candidate matching points, determining a preset number of second neighboring points of the candidate matching points according to the second point cloud data and the preset search radius (section 3.3, lines 1-8: “After extracting N keypoints from the source point cloud, we seek to find the corresponding points in the target point cloud for the final registration… Therefore, we apply a deep feature embedding (DFE) layer on their neighborhood points to extract these local features”).
Regarding claims 4, 12 and 20, Lu discloses that the step of, regarding each first key point, determining a preset number of first neighboring points of the first key point according to the first point cloud data and a preset search radius comprises: determining a search space as a field space of the first key point, according to the preset search radius with the first key point as a center; determining a preset number of points in the field space of the first key point as the first neighboring points of the first key point according to the first point cloud data (section 3.3, lines 9-16:  “Specifically, we collect K neighboring points within a certain radius d of each keypoint… For all the neighboring points, we use their local coordinates and normalize them by the searching radius d”).
Regarding claims 5 and 13, Lu discloses that the step of, regarding the candidate matching points, determining a preset number of second neighboring points of the candidate matching points according to the second point cloud data and the preset search radius comprises: determining a search space according to the preset search radius with the candidate matching point as a center, as a field space of the candidate matching point; determining a preset number of points in the field space of the candidate matching point as the second neighboring points of the candidate matching point according to the second point cloud data (section 3.3, lines 9-16:  “Specifically, we collect K neighboring points within a certain radius d of each keypoint… For all the neighboring points, we use their local coordinates and normalize them by the searching radius d”).
Regarding claims 6 and 14, Lu discloses that the determining a matching point with which the at least one first key point is registered, according to the at least one first neighboring point of the at least one first key point and the at least one second neighboring point of the candidate matching points comprises: obtaining third feature vectors of the first key points according to information of the first neighboring points of the first key points, and obtaining fourth feature vectors of the candidate matching points according to information of the second neighboring points of the candidate matching points; obtaining offset vectors of the candidate matching points according to the third feature vectors and the fourth feature vectors; generating matching points with which the first key points are registered according to the candidate matching points and the offset vectors of the candidate matching points (section 3.4, lines 26-30: “The 3D CNNs can learn a similarity distance metric between the source and target features, and more importantly, it can smooth (regularize) the matching volume and suppress the matching noise”).
Regarding claims 7 and 15, Lu discloses that the obtaining offset vectors of the candidate matching points according to the third feature vectors and the fourth feature vectors comprises: obtaining matching feature vectors of the candidate matching points according to the third feature vectors and the fourth feature vectors; performing dimension reduction processing for the matching feature vectors of the candidate matching points to obtain the offset vectors of the candidate matching points (section 3.2, lines 1-5: “we design a point weighting layer to learn the saliency of each point in the end-to-end framework.  Ideally, points with invariant and distinct features on static objects should be assigned higher weights”).
Regarding claims 8 and 16, Lu discloses that the method further comprises: adjusting the search radius, and using each adjusted search radius to obtain the third feature vectors and fourth feature vectors corresponding to the search radius (section 3.3, lines 9-16: “Specifically, we collect K neighboring points within a certain radius d of each keypoint… For all the neighboring points, we use their local coordinates and normalize them by the searching radius d”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646